 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL DAVID JOHNSON,                                 No. 2:15-cv-1313 TLN KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    J.A. BEARD, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On October 31, 2018, the district court adopted the findings and recommendations issued

19   on March 20, 2018. Good cause appearing, plaintiff is granted thirty days from the date of this

20   order in which to file a second amended complaint that complies with the March 20, 2018 order.

21   (ECF No. 19.)

22             Accordingly, IT IS HEREBY ORDERED that plaintiff is granted thirty days from the date

23   of this order in which to file a second amended complaint. Failure to file a second amended

24   complaint will result in the dismissal of this action.

25   Dated: November 5, 2018

26
27
     john1313.ext
28
                                                          1
